Title: To Benjamin Franklin from John Adams, 5 December 1783
From: Adams, John
To: Franklin, Benjamin


          
            Sir
            London Dec. 5. 1783.
          
          Commodore Jones is just arrived from Philadelphia with Dispatches. Those directed to the Ministers I opened. One contained nothing but Newspapers and Proclamations. The other contained a Letter to “the Commissioners” and a Sett of Instructions. The Letter bears Date the 1. of November the Instructions the 29 of Octr.— A remaining Packet is directed to you alone, but probably contains a Commission to Us all to treat of Commerce with Great Britain.
          Mr Jay and Mr Laurens are at Bath, and the Bearer is inclined to go on to Paris. I shall Send on the Dispatches and depend upon your Sending Us, the earliest Intelligence, if you find a Commission (in the Packet to you,) in Pursuance of the Resolution of the first of May last, because that Parliament must do Something before they rise respecting the Trade, and their

Proceedings may probably be Somewhat the less evil, for knowing beforehand that there is in Europe a Power to treat.
          I Shall wait with Some Impatience to hear from you because, if there is no Commission under Cover to you, in which I am named, I Shall go to the Hague, and there take up my abode for some time. I have just recd a Letter from Willink & Co which Shews that Money is exhausted & Credit too. He incloses me his Letter to you, but I fear you will not be able to assist him. With great respect &c
          
         
          Dr Franklin
        